Citation Nr: 1542285	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-09 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left plantar fasciitis.

2.  Entitlement to service connection for herpes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to November 2010.  

This matter comes before the Board of Veterans' Appeals  (hereinafter Board) on appeal from a November 2011 rating decision, by the St. Petersburg, Florida, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for left plantar fasciitis and service connection for herpes.  She perfected a timely appeal to that decision.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed disorders.  

The Veteran asserts that she has herpes and plantar fasciitis both of which are related to her military service.  According to the Veteran, she has had recurring outbreaks of herpes since 1996.  The Veteran also reports that she has had chronic foot problems ever since service.  

The Veteran's service treatment records show that in February 1997, she reported a history of herpes simplex virus with the last outbreak in 1986.  In June 1999, she also reported a history of genital herpes.  In May 1990, the Veteran was seen for complaints of pain in the arch of the left foot; she noted that pain in the heel worsened with standing, running and jumping.  The assessment was plantar fasciitis.  

In July 2010, the Veteran was accorded a VA examination.  During the examination, the Veteran reported a history of herpes with an onset in 1996 with residuals of recurrent outbreak.  The Veteran also reported being diagnosed with bilateral plantar fasciitis; she stated that that condition has existed for 25 years.  The Veteran stated that the bilateral foot condition was caused by the physical training in boot camp and throughout her military career.  She reported having constant pain in the center of bottom of the feet.  The Veteran described the pain as aching and sharp.  She noted that the pain was spontaneous, but can be exacerbated by physical activity; it is relieved by rest and spontaneously.  Following the examination, the examiner reported a diagnosis of right plantar fasciitis; he noted that the subjective factor was right foot pain, and objective factors was right foot tenderness.  The examiner also stated that there was no diagnosis of seborrheic dermatitis because there is no pathology to render a diagnosis.  In a subsequent addendum to the above examination, the examiner reported that noted that there was no pathology to render a diagnosis for the left foot from the x-rays of the left foot.  He also reported that there was no evidence of herpes visible at the time of the examination.  

Consequently, as noted above, in September 2011, the RO denied the Veteran's claims for herpes and left plantar fasciitis due to a lack of current diagnosis of the conditions.  However, VA outpatient treatment reports dated from October 2011 through June 2013 reflect diagnoses of herpes simplex, herpes genitalis, and planter fasciitis involving both feet.  Specifically, an August 2011 VA treatment noted reported a diagnostic history of herpes simplex II; at that time, the Veteran indicated that she had noted frequent outbreaks as of late.  She attributed the outbreaks to stress.  The assessment was herpes virus.  During a clinical visit in October 2012, the Veteran reported ongoing foot pain; she reported having flat feet and noted that she had pain in the bottom of both feet.  The examiner reported a diagnosis of plantar fasciitis.  A VA outpatient treatment report, dated in June 2013, reflects a diagnosis of herpes genitalis.  

In light of the foregoing, the Board notes that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In other words, the evidence must show either that the Veteran currently has the disability for which benefits are being claimed, or that he had that disability at some time during the pendency of the claim.  Here, although evidence of a current left plantar fasciitis or herpes were not found during the July 2010 VA examination, VA medical records dated during the course of the appeal, provide a current diagnosis of the claimed disability; hence, there is evidence of a "current" disability during the appeal period in question.  Thus, there is still a requirement that an opinion be rendered as to the most likely etiology of this disability.  

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has current residuals of herpes and left plantar fasciitis that either had their onset during service or are related to her active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4) (2014).  

Additionally, a review of the VA's Virtual Systems reflects that numerous relevant VA outpatient treatment records dated through June 2013 have been added to the record.  However, no supplemental statement of the case (SSOC) was issued at any time, the Veteran did not waive this right, and the matter of service connection for left plantar fasciitis and herpes was not readjudicated.  See 38 C.F.R. §§ 19.31, 19.37.  Thus, the RO must reconsider both issues on appeal within the context of an SSOC.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should obtain any outstanding VA medical records, requests the Veteran to identify any outstanding private medical treatment records, request a waiver from the Veteran to obtain any identified outstanding private medical treatment records and associate the obtained medical records with the file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should document its efforts in the file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After all outstanding records have been associated with the claims file; the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of plantar fasciitis of the left foot.  All appropriate diagnostic testing should be undertaken.  All pertinent pathology should be annotated in the examination report.  The examiner should take a detailed history from the Veteran, especially with respect to her symptoms during active duty service.  The examiner should provide an opinion as to whether currently shown plantar fasciitis is traceable to what the Veteran experienced in service.  The examiner must provide a complete rationale with an explanation for any opinions given.  

3.  Schedule the Veteran for a VA examination for the purpose of determining the nature and etiology of any current gynecological disability, particularly any residuals of herpes.  The file should be made available to the examiner and reviewed in conjunction with this examination.  Any indicated studies should be performed.  The examiner must review the file in order to provide an opinion, with adequate rationale, as to whether it is as likely as not (50 percent or greater probability) that the Veteran's genital herpes arose during or are otherwise related to her periods of service.  In rendering the opinion, the examiner should note the objective indications of the disorders in the Veteran's service treatment records.  The examiner must provide a complete rationale with an explanation for any opinions given.  

4.  The AOJ will then review the Veteran's files and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record, to include all evidence of record added since the SOC was issued as the Veteran has not been furnished an SSOC at any time.  If any issue remains denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board for the purpose of appellate disposition, if indicated.  The purposes of this REMAND are to further develop the record and to accord the Veteran due process of law.  By this REMAND, the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the Veteran until she is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



